DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 8/16/2022 is acknowledged.
Claims 1, 7, 8, 14, 15, and 20 have been amended.  The previous 112 rejections are withdrawn in light of the present amendments.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-10, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Oscherov et al. (US20210240712A1), hereafter Oscherov.

Regarding claim 1,
Oscherov discloses a method (Fig. 4-7) comprising determining a rule load for each set of rules of a plurality of sets of rules, wherein each set of rules is associated with a tenant of a plurality of tenants hosted on a multi-tenant system (paragraph 30-33; processing load of declarative rules defined per tenant in multi-tenant system), combining the rule loads into an overall rule load and distributing the plurality of sets of rules across a set of rules engine instances such that the overall rule load is distributed as evenly as possible (i.e. balanced) across the set of rules engine instances (Fig. 2, 5, 6, paragraph 33, 37, 38, 48-51; distribute/balance rule load across set of cluster nodes and declarative rule engine instances).
Oscherov further shows executing at least one rules execution request in accordance with the distribution of sets of rules (Fig. 1, step 111; paragraph 29, 32; implementing of rules when rule conditions are met), determining, at regular temporal intervals, rules metrics of the execution of the at least one rules execution request (i.e. paragraph 42; periodically checking for new configuration) and based on the rules metrics, re-distributing the sets of rules across the set of rules engine instances such that the overall rule load is distributed as evenly as possible across the set of rules engine instances (Fig. 5-6; rebalancing by cluster monitor based on resource feedback).

Regarding claims 8 and 15,
Oscherov discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (paragraph 56) and rules distribution system comprising a memory and a processor communicatively coupled to the memory (Fig. 2, 8A-B), wherein the processor is configured to execute the program instructions to perform a method (Fig. 4-7) comprising determining a rule load for each set of rules of a plurality of sets of rules, wherein each set of rules is associated with a tenant of a plurality of tenants hosted on a multi-tenant system (paragraph 30-33; processing load of declarative rules defined per tenant in multi-tenant system), combining the rule loads into an overall rule load and assigning each of the plurality of sets of rules across a set of rules to a rules engine instance of a set of rules engine instances such that the overall rule load is distributed as evenly as possible (i.e. balanced) across the set of rules engine instances (Fig. 2, 5, 6, paragraph 33, 37, 38, 48-51; distribute/balance rule load across set of cluster nodes and declarative rule engine instances) and such that, for each set of rules, all rules of that set of rules are assigned to the same rules engine instance (paragraph 33; each rules engine instance implemented in a separate cluster node with the number of cluster nodes dependent on the number of tenants and load for each tenant such that the load is balanced across the cluster nodes for a given tenant).

Regarding claims 2, 3, 9, 10, 16, and 17,
Oscherov discloses the plurality of sets of rules is maintained by a microservice provider and the set of rules engine instances is deployed by the microservice provider (Fig. 2, 8A-B; paragraph 65).

Regarding claims 5, 12, and 19,
Oscherov discloses determining the rule load for each set of rules includes determining a number of requests made by the respective tenant and determining a number of conditions to be considered to answer each request (i.e. paragraph 21, 26-28, 66; service events grouped according to topic/partition, used to transmit events to requesting consumers).


Regarding claims 6, 7, 13, 14, and 20,
Oscherov discloses the number of requests made by the respective tenant and the number of conditions to be considered to answer each request is sent to a rules monitoring component (Fig. 2, cluster monitor 205) and the rules monitoring component aggregates these numbers for each set of rules (Fig. 5; paragraphs 34-37; determining resource usage for each cluster node) and further obtaining the aggregated numbers from the rules monitoring component (Fig. 2, cluster monitor 205 communicating with cluster nodes 201) and, based on the aggregated numbers, re-distributing the sets of rules across the set of rules engine instances such that the overall rule load is distributed as evenly as possible across the set of rules engine instances (Fig. 5-6; rebalancing/update config).












Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oscherov in view of Ristock et al. (USP 8767947B1), hereafter Ristock.

Regarding claims 4, 11, and 18,
Oscherov discloses determining the rule load for each set of rules includes determining a number of requests made by the respective tenant and determining actions triggered per request (i.e. Abstract; paragraph 21, 27, 29, 31; consumers request, rules associated with requests implement set of actions) but fails to expressly disclose an average number of actions triggered per request.
Ristock discloses a system and method for testing and deploying rules (Title) including cluster of distributed rules engines behind a load balancer (Col. 24, lines 17-64) serving user requests and determining an average number of actions triggered per request (Col. 26-27, lines 52-10).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Oscherov by providing an average number of actions triggered per request, as shown by Ristock, thereby enabling simulations of rule deployments to quickly, efficiently, and dynamically respond to changing business conditions.
Response to Arguments
5.	Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 9 of the Amendment, Applicant contends Oscherov does not describe re-distributing sets of rules, only rebalancing a cluster configuration or cluster nodes.
The Examiner respectfully disagrees.  As now shown in the rejection, Oscherov shows implementing rules when the rule conditions are met, periodically checking for new configurations, and rebalancing the cluster configuration/nodes based on those determinations.  As Oscherov discloses the rule engine instances as implemented in a separate cluster node such that the load is balanced across the cluster nodes for a given tenant, the rebalancing of the cluster configuration by the cluster node is equivalent to rebalancing of the rule sets to be implemented by the rule engine instances of those cluster nodes.  Therefore, the rejections are properly maintained.

In the Remarks on pg. 9 of the Amendment, Applicant contends Oscherov does not disclose re-distribution based on rules metrics determined at regular temporal intervals.
The Examiner respectfully disagrees.  Oscherov’s disclosure of rule implementation when rule conditions are met, periodically (i.e. at regular temporal intervals) monitoring for the existence of new configurations, and rebalancing the cluster nodes based on this monitoring meets a broadest reasonable interpretation of the claims, as amended.  Therefore, the rejections are properly maintained.

In the Remarks on pg. 10 of the Amendment, Applicant contends Oscherov does not show only rules of each set of rules are assigned to the same rules engine instance, as in claims 8 and 15.
The Examiner respectfully disagrees.  As now shown in the rejection, Oscherov shows each rules engine instance implemented in a separate cluster node with the number of cluster nodes dependent on the number of tenants and load for each tenant such that the load is balanced across the cluster nodes for a given tenant, thereby meeting a broadest reasonable interpretation of the contested claim limitations, as amended.  Therefore, the rejections are properly maintained.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477